DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2019, 06/06/2019, 04/24/2019 have been considered by the Examiner, except where marked through. 

Drawings
The drawings submitted on 04/04/2019 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 01/07/2019, respectively, have been accepted by the Examiner as formal.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As mapped in the Non-Final Rejection of 09/30/2020, both Rockrohr and Glachet respectively disclose the claimed limitations, to include “a first driveshaft,” “a second driveshaft,” “the second driveshaft operably coupled at a distal end to a first bevel gear”, “a differential yoke rotationally coupled to the first driveshaft,” with the exception of “wherein the first driveshaft is rotatably disposed within and being radially concentric with the second driveshaft.”  
Long shows the known state of the prior art, e.g. a second driveshaft is disposed within and radially concentric with a first driveshaft as shown by the concentric driveshafts of fig. 2.  
However, the prior art does not disclose or render obvious “wherein the first driveshaft is rotatably disposed within and being radially concentric with the second driveshaft.”  Further, to modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658